


110 HRES 978 EH: Expressing support for the designation of

U.S. House of Representatives
2008-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 978
		In the House of Representatives, U.
		  S.,
		
			February 25, 2008
		
		RESOLUTION
		Expressing support for the designation of
		  the week of March 3–7, 2008, as School Social Work Week to
		  promote awareness of the vital role of school social workers in schools, and in
		  the community as a whole, in helping students prepare for their future as
		  productive citizens.
	
	
		Whereas the School Social Work Association of America
			 declared the week of March 3–7, 2008, School Social Work
			 Week;
		Whereas the House of Representatives recognized the
			 importance of school social work through the inclusion of school social work
			 programs in the current authorization of the Elementary and Secondary Education
			 Act of 1965 and the Individuals with Disabilities Education Act;
		Whereas school social workers serve as vital members of a
			 school’s educational team, playing a central role in creating partnerships
			 between the home, school, and community, to ensure student academic
			 success;
		Whereas school social workers are especially skilled in
			 providing services to students who face serious challenges to school success,
			 including poverty, disability, discrimination, abuse, addiction, bullying,
			 divorce of parents, loss of a loved one, and other barriers to learning;
		Whereas there is a growing need for school districts to
			 offer the mental health services that school social workers provide when
			 working with families, teachers, principals, community agencies, and other
			 entities to address the emotional, physical, and environmental needs so that
			 students may achieve behavioral and academic success;
		Whereas to achieve the goals of the No Child Left Behind
			 Act of 2001 of help for all children in reaching their optimal potential and
			 achievement, including those with serious emotional disturbances, schools must
			 work to remove the emotional, behavioral, and academic barriers that interfere
			 with student success in school;
		Whereas fewer than 1 in 5 of the 17,500,000 children in
			 need of mental health services actually receive these services, and the
			 President’s New Freedom Commission on Mental Health indicates that school
			 mental health programs improve educational outcomes by decreasing absences,
			 decreasing discipline referrals, and improving academic achievement;
		Whereas school mental health programs are critical to
			 early identification of mental health problems and in the provision of
			 appropriate services when needed;
		Whereas the national average ratio of students to school
			 social workers recommended by the School Social Work Association of America is
			 400 to 1; and
		Whereas the celebration of School Social Work
			 Week highlights the awareness of the vital role school social workers
			 play in the lives of students in the United States: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)honors and
			 recognizes the contributions of school social workers to the success of
			 students in schools across the Nation; and
			(2)encourages the
			 people of the United States to observe School Social Work Week
			 with appropriate ceremonies and activities that promote awareness of the vital
			 role of school social workers in schools, and the community as a whole, in
			 helping students prepare for their future as productive citizens.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
